DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/09/2020, 12/04/2020 and 02/18/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being participated by Healy et al. (US 2018/0093655).
	Regarding claim 1, Healy teaches a method for utilizing energy generated by driving of a truck tractor comprising the steps of: connecting the tractor to a trailer having wheels (see par. [0053] and [0059]; tractor 165 is coupled to a trailer 170 with wheels 135) and one or more energy generation systems operationally connected to one or more of the wheels to generate energy from the rotation of the one or more of 
	Regarding claim 2, furthermore Healy discloses the method wherein the electric vehicle is the truck tractor (see par. [0053] and [0055]; electric tractor trailer 160 (electric vehicle)).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 3, 4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Healy et al. (US 2018/0093655) in view of Langgood et al. (US 2014/0188699).
	Regarding claim 3, Healy teaches the method, but Healy does not explicitly teach which further comprises the step of charging a fee based on the amount of stored energy used by the truck tractor.
Langgood teaches account of the recipient is debited (charging a fee) based on the amount of charge of the donor vehicle battery used (stored energy used) to charge the recipient vehicle battery, (see par. [0016] and [0051]).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Langgood in to the method of Healy in order to permit easy financial transactions based on the amount of battery consumed by the vehicle.
Regarding claim 4, Healy teaches the method, but Healy does not explicitly teach which further comprises the step of charging a fee based on the amount of stored energy used by the electric vehicle.
Langgood teaches account of the recipient is debited (charging a fee) based on the amount of charge of the donor vehicle battery used (stored energy used) to charge the recipient vehicle battery, (see par. [0016] and [0051]).

Regarding claim 8, Healy teaches the method, but Healy does not explicitly teach which further comprises the step of transmitting the information on the amount of energy stored and used to a remote location.
Langgood teaches amount of charge of the donor vehicle battery used to charge the recipient vehicle battery is wirelessly transmitted to the monitoring server, (see par. [0051]).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Langgood in to the method of Healy in order to permit easy financial transactions based on the amount of battery consumed by the vehicle.
Regarding claim 9, Healy teaches a method for utilizing energy generated by driving of a truck tractor comprising the steps of: connecting the tractor to a trailer having wheels (see par. [0053] and [0059]; tractor 165 is coupled to a trailer 170 with wheels 135) and one or more energy generation systems operationally connected to one or more of the wheels to generate energy from the rotation of the one or more of the wheels (see par. [0059]; electric motor generator 130 is coupled to the wheels 135 via the drive axle 120 to charge, i.e. via generated energy, the battery array via regenerative braking, i.e. via rotation of the wheels 135); storing the energy generated by the one or more energy generation systems in one or more batteries (see par. 
However, Healy does not explicitly teach transmitting the information on the amount of energy stored and used to a remote location; and charging a fee based on the amount of stored energy used by the truck tractor.
Langgood teaches amount of charge of the donor vehicle battery used to charge the recipient vehicle battery is wirelessly transmitted to the monitoring server, (see par. [0051]); and account of the recipient is debited (charging a fee) based on the amount of charge of the donor vehicle battery used (stored energy used) to charge the recipient vehicle battery, (see par. [0016] and [0051]).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Langgood in to the method of Healy in order to permit easy financial transactions based on the amount of battery consumed by the vehicle.
Regarding claim 10, furthermore Healy discloses the method wherein the electric vehicle is the truck tractor (see par. [0053] and [0055]; electric tractor trailer 160 (electric vehicle)).
s 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Healy et al. (US 2018/0093655) in view of Rayner et al. (US 2017/0349039).
	Regarding claim 5, Healy teaches the method, but Healy does not explicitly teach wherein the one or more batteries are a plurality of removable batteries.
Rayner teaches batteries 210 are removable and replaceable from the trailer, (see figures 2-3; par. [0061], [0359]; and claims 14 and 15).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Rayner in to the method of Healy in order to provide the plurality of removable batteries act as a secondary power source to the electric vehicle to enhance traveling range.
Regarding claim 6, further Rayner discloses the method wherein the plurality of removable batteries are stored in one or more compartments on the trailer (see figures 2 and 3; and [0359]; batteries 210 are positioned in compartments 208 and 209 of the trailer).
Regarding claim 7, further Rayner discloses the method which further comprises the steps of removing at least one or more of the removable batteries and providing the at least one or more of the removable batteries for use with the electric vehicle (see figures 2 and 3; and par. [0044] and [0359]; batteries 210 are removable and replaceable from the trailer).
9.	Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Healy et al. (US 2018/0093655) in view of Langgood et al. (US 2014/0188699) and further in view of Rayner et al. (US 2017/0349039).
Regarding claim 11, the combination of Healy and Langgood teach the method, but Healy and Langgood do not explicitly teach wherein the one or more batteries are a plurality of removable batteries.
Rayner teaches batteries 210 are removable and replaceable from the trailer, (see figures 2-3; par. [0061], [0359]; and claims 14 and 15).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Rayner in to the method of Healy and Langgood in order to provide the plurality of removable batteries act as a secondary power source to the electric vehicle to enhance traveling range.
Regarding claim 12, further Rayner discloses the method wherein the plurality of removable batteries are stored in one or more compartments on the trailer (see figures 2 and 3; and [0359]; batteries 210 are positioned in compartments 208 and 209 of the trailer).
Regarding claim 13, further Rayner discloses the method which further comprises the steps of removing at least one or more of the removable batteries and providing the at least one or more of the removable batteries for use with the electric vehicle (see figures 2 and 3; and par. [0044] and [0359]; batteries 210 are removable and replaceable from the trailer).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836